Citation Nr: 1241614	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  11-06 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a keloid scar on the left shoulder.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from December 1953 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO reopened the Veteran's claim for service connection for a lump on the left shoulder and denied the claim on the merits.

The Veteran originally requested a hearing before the Board; however, in July 2011, he withdrew that request.  As such, no hearing request is pending at this time.  See 38 C.F.R. § 20.704 (2012).

In October 2011, the Board reopened the Veteran's claim of entitlement to service connection for a lump on the left shoulder, and remanded the merits of that claim for further development.  That development has been completed, and the case has since been returned to the Board for appellate review.

The Board notes that Veteran's representative submitted additional evidence directly to the Board in November 2012 without a waiver of the RO's initial consideration.  The provisions of 38 C.F.R. § 20.1304(c) (2012) indicate that submission of pertinent evidence after the last supplemental statement of the case requires a waiver of initial RO consideration or should be referred to the agency of original jurisdiction for consideration, unless the Board determines that the benefit to which the evidence related may be fully allowed on appeal without such referral.  In the decision below, the Board is granting the Veteran's claim on appeal.  Thus, referral to the agency of original jurisdiction is unnecessary.  Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has credibly asserted that he sustained an in-service injury to his left shoulder and that he has had continuity of symptoms since service.

2.  A competent, uncontroverted medical opinion indicates that a current keloid scar of the left shoulder is etiologically related to an in-service left shoulder injury.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a keloid scar of the left shoulder was incurred in service.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

In the decision below, the Board has granted the Veteran's claim for service connection for a keloid scar of the left shoulder.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 495-96.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a keloid scar on the left shoulder.  He has claimed that he has developed the scar as a result of an in-service boxing injury during which he suffered a cut or scrape on his left shoulder.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of a left shoulder injury.  However, a notation during a June 1956 cardiology check for a heart murmur did indicate that the Veteran was on the boxing team.  He also applied for service connection for a "lump on the shoulder" in November 1958, which would have been within two years of his separation from service.  

During a January 2012 VA examination, the Veteran reported sustaining an injury to his left shoulder in service when he was training for boxing and rubbed or cut his shoulder against a rope.  He stated that the area began to itch after a few weeks and developed into a scar that slowly progressed, spread, and grew over time.  The Veteran reported that his scar currently itched and sometimes hurt.  The Veteran was diagnosed with a keloid scar of the left shoulder.  The examiner also noted that the Veteran had large keloids on his central chest from bypass surgery.

The examiner reviewed the claims file and opined that it was at least as likely as not that the Veteran's keloid on his left shoulder was related to his military service.  In so doing, she noted that the Veteran reported an injury in service and commented that he was clearly prone to keloids from injuries or from surgeries.  Therefore, she concluded that the Veteran incurred an injury on his left shoulder and stated that it was at least as likely as not that a keloid would have formed at the site of the injury.  Although she noted that there was no mention of the injury in the service treatment records, she found that, if an injury were determined to have occurred in service, then the keloid was related to this injury.

The Board notes that, while the Veteran's service treatment records do not document this injury, the Veteran applied for VA benefits related to a "shoulder lump" shortly after his period of service.  Further, the Veteran has alleged that he suffered an injury during boxing training, and a scar developed that has been present since service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge, including an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as a scar on his skin.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, as noted above, the Veteran is competent to state both that he suffered an in-service injury to his left shoulder and that he has had a scar on his left shoulder since that time.  The Board also notes that there is a lack of evidence documenting treatment subsequent to service; however, the record indicates that the Veteran's post-service treatment records are unable to be located.  Despite the lack of documented evidence, the Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, and here, the Board finds that there is no evidence of record that undermines the Veteran's credibility.  In fact, the Veteran's credibility is supported by the service treatment records indicating that he was on the boxing team and his claim of entitlement to service connection for a lump on his shoulder less than two years after separation.  Thus, the Board finds that the Veteran's assertions of an in-service injury and continuity of left shoulder scar symptoms since service are credible.

The Board also points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)), even if the opinion is based (in whole or in part) on lay assertions.  The fact that an examiner relied on the assertions of the Veteran does not render the opinion not credible unless the Board finds that the lay statements are not credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the Board has evaluated the totality of the evidence in determining that the statements of the Veteran that he suffered an in-service injury and has continued to have symptoms of a keloid scar since service are credible.  Hence, the Board also accepts as credible and probative the January 2012 medical opinion evidence that is based, in part, on these credible lay assertions.  Significantly, on the question of medical nexus between the current keloid scar of the left shoulder and service, there is no contrary objective evidence or opinion of record.  Thus, the only competent opinion on the nexus question tends to support the claim, and this opinion is not contradicted by any other competent evidence or opinion of record.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a keloid scar of the left shoulder have been met.
ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a keloid scar of the left shoulder is granted.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


